DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney Michael Guth on 6/15/2022. The application has been amended as follows:

In the claims:

13. (Currently Amended) The regenerative braking energy dissipater of claim 8 wherein said thermally insulating mounting pads are made from rubber, foam or plastic.


                                                  Allowable Subject Matter
3.	Claims 1-25, 28-32 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A dissipater plate, said dissipater plate comprising a first side and a second side; a resistor assembly coupled to the first side of said dissipater plate, wherein said dissipater is coupled to said mounting surface such that an airflow passage exists between said first side of said dissipater plate and said mounting surface including remaining claim limitations. 
As per independent claim 14:  A dissipater plate, said dissipater plate comprising a first side and a second side; and a resistor assembly coupled to the first side of said dissipater plate; wherein said dissipater is coupled to said bicycle frame such that an airflow passage exists between said first side of said dissipater plate and the surface to which the dissipater plate is mounted including remaining claim limitations. 
As per independent claim 25: Wherein the step or routing electrical power generated by the regenerative braking system to an energy dissipation system comprises routing electrical power to a switch controller which directs said electrical power to said energy dissipation system when said battery is at or above a predetermined state of charge, and wherein the step of dissipating said energy comprises routing said energy to one or more load resistors including remaining claim limitations.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,630,759 to Bauerie discloses an regenerative braking system for a hybrid vehicle.

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846